Citation Nr: 0902298	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  99-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for neuralgia of the breast 
as a result of surgery in June 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1993 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 28, 
2006, which vacated an August 2005 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a March 1999 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  The Board remanded the case for additional 
development in June 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates that an additional 
disability due to neuralgia of the breast or focal nerve 
damage was incurred as a result of surgery in June 1998, but 
that the additional disability was a foreseeable risk of the 
surgery for which the veteran provided informed consent.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 as a result 
of surgery in June 1998 have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran in letters dated in 
March 2004, February 2005, July 2007, and April 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing her claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Correspondence 
addressing these matters was provided to the veteran in April 
2008.  

The Board notes that in its November 2006 decision the Court 
incorporated the terms of a joint motion for remand which 
noted the Board's prior decision had failed to adequately 
consider the provisions of 38 C.F.R. § 3.361 and 38 C.F.R. 
§ 17.32.  It was specifically noted that the Board should 
have addressed whether complications arising from the 
veteran's breast-reduction surgery in June 1998 were 
reasonably foreseeable.  Although the Board remanded the case 
for an additional medical opinion, the opinion obtained 
failed to address the requested question of whether any 
additional disability arising from the surgery in June 1998 
was reasonably foreseeable.  Upon review of the evidence of 
record and applicable VA regulations the Board finds that the 
opinion of neurologist who performed the January 2005 VA 
peripheral nerve examination is persuasive that the focal 
nerve damages the veteran sustained as a result of VA surgery 
in June 1998 was a reasonably foreseeable risk of that 
procedure.  The Board further finds that no additional 
development is required as a result of the May 2008 VA 
examiner's failure to provide the requested opinion.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
also notes that in a December 2008 brief the veteran's 
service representative requested that VA hospital quality 
assurance reports be obtained to support the claim.  It was 
noted that there was no indication that quality assurance 
reports existed, but the representative asserted that action 
was required to determine if such records existed.  The Board 
finds that even if quality assurance records exist there is 
no indication as to how they might be relevant to the present 
claim.  Further attempts to obtain additional evidence would 
be futile.  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2008).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of §17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
§17.32(b) of this chapter, as in emergency situations.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
38 C.F.R. § 17.32(c) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

Factual Background and Analysis

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A 
review of the record reveals that the veteran's claim for 
compensation was received in November 1998.  

The veteran contends, in essence, that she had an unforeseen 
result from her June 1998 breast reduction.  She reported 
that she was not informed of the possibility of pain from 
nerve regeneration.  

Review of the record shows that the veteran underwent 
bilateral reduction mammoplasty at a VA hospital in June 
1998.  A Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures noted that she 
was counseled as to the nature of the procedure, attendant 
risks involved, and expected results.  A June 2, 1998, report 
from the attending plastic surgeon noted the nature of the 
operation and the potential complications were discussed in 
great detail including as to scarring, excess skin, effects 
on tissue, infection, hematoma, and partial or complete NAC 
(nipple-areolar complex) graft loss.  The operation report 
noted that this was the second breast-reduction surgery for 
the veteran, the first one having been nine years earlier, 
and that the second surgery was required after she developed 
macromastia subsequent to the original surgery, with symptoms 
including neck, back and shoulder pain, significant bra 
strapping, and decreased physical activity due to the size 
and positions of the breasts.  There were no complications 
noted during the procedure.  One week after the surgery, the 
veteran was noted to be doing well.

A June 12, 1998, VA treatment report noted the veteran called 
with concerns that her "nipples were falling off."  It was 
further noted that the plastic surgeon had stated that 
sloughing of the tissue was normal and that as long as there 
was pink healthy tissue under it the veteran should not be 
concerned.  

A December 1998 treatment report from a private physician 
noted the veteran complained of shooting pain in her breasts.  
The physician concluded that the pain was probably nerve 
regeneration.

VA treatment notes dated in February 1999 reflect the 
veteran's report of breast tenderness which started three 
months after her surgery.  It was noted that the veteran was 
status post breast reduction with persistent neuropathic 
pain, but that work-ups to date had been negative.  

At her February 2003 VA examination the veteran complained of 
painful breasts after her 1998 surgery.  She indicated that 
she had white nipple discharge.  The diagnosis was 
mastodynia.

In a March 2003 letter the veteran reported that she had a 
bad overall appearance of the breasts, that she was extremely 
sensitive to touch and cold, that she had a thick white 
discharge from her nipples, that she had been experiencing 
swelling, soreness, and rupture in one area of her nipple 
possibly due to a remaining suture, and that she had been 
informed by a private physician of possible nerve damage.  
She stated that she did not experience pain after her first 
breast reduction and that these symptoms had affected her 
personal life.

A June 2003 VA examination report noted the veteran 
complained of continued pain in her breasts, an intermittent 
white discharge from the nipples, and dissatisfaction with 
the size and shape of her nipples.  She stated that the pain 
in her breasts was particularly bothersome with any pressure 
on her skin and that she remained hypersensitive several 
years after her 1998 surgery.  She indicated that she had 
trouble with fullness in the lateral aspects of the chest 
wall due to excess skin and fatty tissue in that area.  On 
evaluation, her nipples were somewhat high in comparison to 
her inframammary folds.  The left nipple-areolar complex was 
somewhat smaller than the right.  She was very tender to 
palpation, more so on the left, but the surgical scars were 
well healed overall.  There was an excess amount of axillary 
fullness secondary to skin and fat, bilaterally.  There was a 
small area of erythema of the inferomedial left breast, away 
from the surgical sites.  No nipple drainage was noted.  The 
examiner noted that from a purely objective standpoint the 
veteran did have somewhat high-riding nipples, bilaterally, 
with different nipple spaces that were not significantly 
different.  In a subsequent addendum, the examiner described 
the veteran's breast pain as neuropathic in that there was no 
objective diagnostic method to test her continuous pain 
problem.  He also concluded that there was no obvious 
malpractice in the veteran's case.  He indicated that the 
veteran's case represented an unexpected and poor result, but 
that no gross malpractice could be found in the execution of 
the surgery.

At her VA gynecological examination in September 2004 the 
veteran reported that she was not told of possible nerve 
regeneration pain prior to her 1998 surgery.  She stated that 
she began to experience pain within three months of her 
surgery and described the pain as shooting, like a shock.  
She also described hypersensitivity from clothing, water in 
the shower, and air blowing on her.  It was noted that she 
had no actual disability, but that she was limited in sexual 
response, running, and any physical action that involved 
breast motion.  She stated her discomfort was constant.  On 
examination, the veteran's breasts were fairly symmetrical, 
with the left being slightly larger.  The bilateral scars 
were well healed.  The nipples were not exactly horizontal 
and were slightly pointing upward.  There was no present 
discharge and the nipple responded to stimulation.  It was 
noted that the veteran stated she had some discharge that 
morning.  There was a defect in the area between the breast 
that was cosmetically disturbing, but the area was well 
healed and was possibly due to scar healing with overlap and 
separation.  The examiner noted that, "gynecologically," 
the breast examination was normal, but that problems with 
cosmetic results and neuralgia possibly related to nerve 
regeneration were better addressed by plastic surgeons or 
neurologists.

A January 2005 VA peripheral nerves examination report noted 
the veteran complained of shooting pain and hypersensitivity 
in her breasts, with improvement on wearing a tight bra.  She 
stated she was not pleased with the image of her breasts and 
that her nipples were much too elevated and that there had 
not been suction of the fat tissue to the sides of the chest 
wall.  Sensory examination revealed increased sensitivity of 
the area of both breasts and around the nipples with 
decreased sensation to pinprick in the area of the scars.  
There was no abnormality of the breast and they appeared 
symmetric.  The examiner concluded that the veteran's sensory 
complaints were due to focal nerve damage related to her 
previous surgeries.  He noted that it was "well known that 
with any kind of surgery nerves are damaged."  He stated 
that there was diminished sensation to pinprick suggestive of 
interrupted nerve bodies and that the veteran's increased 
sensitivity could be related to nerve regeneration.  The 
examiner found that there was no reason to suspect negligence 
or malpractice as causing the sensory changes.  

A May 2008 VA gynecological disorders and disorders of the 
breast examination report noted that the veteran had 
complained of nerve sensitivity in the nipples, that the 
surgical correction of her breast reduction was not correct, 
and that she was unhappy with the cosmetic results.  It was 
noted that she had a previous breast reduction procedure in 
August 1989, before active service, and that this prior 
breast reduction procedure could easily explain the 
difficulty with any future procedures that were done.  The 
examiner noted areas of thickening and asymmetry, 
bilaterally, as residuals of breast surgery.  It was also 
noted that the veteran was counseled that under normal 
procedures of elective surgery no absolute guarantee could 
ever be given regarding exact results, but that she 
complained of sensitive nerve pain sites in the nipple areas 
and unhappy cosmetic results of the breast reduction.  The 
examiner stated that on general visual inspection there was 
some asymmetry of the right breast as compared to the left, 
but that it was his professional opinion that the procedure 
result was good and well within acceptable surgical standards 
of care for this type of procedure.  

Based upon the evidence of record, the Board finds the 
veteran has an additional disability due to neuralgia of the 
breast or focal nerve damage that was incurred as a result of 
VA surgery in June 1998.  The January 2005 VA peripheral 
nerve examiner's opinion is persuasive that the veteran's 
residual neuralgia of the breast or focal nerve damage was a 
reasonably foreseeable associated risk of the June 1998 
procedure and the May 2008 VA examiner's opinion is 
persuasive that the cosmetic results, including breast 
asymmetry, were good and were well within acceptable surgical 
standards of care for this type of procedure.  There is no 
probative evidence of an additional disability due to the 
cosmetic results of the June 1998 breast reduction procedure.  
The June 2003, January 2005, and May 2008 medical opinions of 
record persuasively demonstrate that there is no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing surgical treatment.

The Board finds, however, that the additional disability due 
to neuralgia of the breast or focal nerve damage was a 
foreseeable risk of the June 1998 surgery for which the 
veteran provided informed consent.  The available record 
includes a signed consent from the veteran in which she 
stated she understood the nature of the procedure, the 
attendant risks involved, and the expected results.  A June 
2, 1998, report from the attending plastic surgeon also noted 
the nature of the operation and the potential complications 
were discussed in great detail with the veteran.  Although 
the veteran contends that she was not specifically informed 
of the possible consequences of neuralgia of the breast or 
focal nerve damage, the Board finds the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  There is no VA regulatory requirement that every 
possible foreseeable risk be listed and based upon the 
evidence in this case a reasonable person could assume that 
the surgeon's detailed discussion addressing possible 
residual scarring includes associated neuralgic pain.  To the 
extent that the June 2, 1998, surgeon's report as to the 
potential complications of the procedure failed to document 
the specific risk of neuralgic scar pain, the Board finds 
this was a minor deviation from the requirements of § 17.32 
and is immaterial under the circumstances of this case as to 
informed consent.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to compensation as a result of surgery in 
June 1998 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


